Citation Nr: 1453491	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-30 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disabilities.

3. Entitlement to an initial compensable evaluation prior to July 2, 2012, and in excess of 10 percent thereafter, for tendonitis of the left knee.

4. Entitlement to an initial compensable evaluation prior to January 21, 2010, and in excess of 10 percent thereafter, for a left hip strain.

5. Entitlement to an initial compensable evaluation prior to January 21, 2010, and in excess of 10 percent thereafter, for a left ankle tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1998 to February 1999 with subsequent service in the Army Reserve until 2005, to include periods of active duty for training (ADT).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2011, a hearing was held before the undersigned Veterans Law Judge (VLJ).  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issues that are before the Board.  Her representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of her claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was previously before the Board in April 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. Asthma was not manifested during the Veteran's active service and is not otherwise etiologically related to a period of active service or ADT.

2. A chronic lumbar spine disability was not manifested during active service; any current lumbar spine disability is not otherwise etiologically related to such service or to a period of ADT and was not caused or chronically worsened by a service-connected disability.

3. Left knee tendonitis is manifested by no more than tenderness of the left knee and subjective complaints of intermittent painful motion without objective evidence of limitation of motion; there is no evidence of ankylosis, instability or subluxation at any point during the appeal period.

4. Left hip strain is manifested by no more than tenderness of the left hip and subjective complaints of intermittent painful motion with objective evidence of noncompensable limitation of motion; there is no evidence of ankylosis, flail hip joint or impairment of the femur at any point during the appeal period.

5. Left ankle tendonitis was manifested by subjective complaints of painful motion with objective evidence of limitation of motion as of January 21, 2010.  There is no evidence of laxity, instability or effusion at any point during the appeal period.

CONCLUSIONS OF LAW

1. The criteria for service connection for asthma have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).
 
3. The criteria for an increased initial evaluation for left knee tendonitis have not been met.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5260 and 5261 (2014).

4. The criteria for an increased initial evaluation for left hip strain have not been met.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5252 (2014).

5. The criteria for an increased initial evaluation for left ankle tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a number of notice letters throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her underlying claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with her claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  These examinations are adequate for the purposes of determining service connection and properly evaluating previously service-connected disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of the diagnosis provided and rationale for any etiological opinion offered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's asthma claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that she suffers from a respiratory disorder that is etiologically related to her active service.  As she is not competent to independently opine as to the etiology of a condition, the record is silent for a nexus between the Veteran's current disability and her active service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, a VA examination is not necessary with respect to this claim.

As noted above, the instant claim was most recently remanded by the Board in April 2012.  There has been substantial compliance with all instructions contained in the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury (but not disease) incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Asthma

The Veteran contends that her currently diagnosed asthma first manifest during her period of service with the Army Reserve.  However, while the evidence reveals that the Veteran has been diagnosed with asthma and currently suffers from the disorder, the competent, probative evidence of record does not etiologically link the Veteran's current disability to her active service or any period of ADT.  With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of any respiratory disorder during service.  Post-service treatment records reveal the Veteran was first diagnosed with a respiratory disorder of any kind, namely sinusitis, in December 1999, ten months following her separation from active duty.  She was not diagnosed with asthma until approximately 2003, at which time she was placed on a permanent profile, four years since her separation from active service, and over three years since her last period of ADT.  Although not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran was not diagnosed with the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In this case, the Veteran has not produced a competent medical opinion suggesting an etiological link between her current asthma and an event or occurrence in service, nor has she alleged that this condition manifest during a period of ADT.  The Board acknowledges the Veteran's assertion that she was diagnosed with asthma during her period of service in the Army Reserve, and concedes that she was under an obligation to the Army Reserve at the time of her diagnosis.  However, as noted above, the disability at issue must have manifest or be otherwise etiologically related to a period of active duty or ADT.  The evidence does not establish that the Veteran was serving on active duty or a period of ADT at the time of her initial diagnosis of asthma in approximately 2003, and the preponderance of the evidence is against a finding that her current asthma is otherwise etiologically related to such service.

As such, the benefit of the doubt rule does not apply, and the claim of service connection for asthma must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

Lumbar Spine Disorder

The Veteran asserts service connection for a lumbar spine disorder, diagnosed as bulging discs and degenerative joint disease of the thoracolumbar spine, both on a direct and secondary basis.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Following a review of the evidence of record, the Board finds that a preponderance of the evidence is against service connection based on either theory of entitlement.  With respect to direct service connection, the record indicates the Veteran complained of back pain in February 1999, at which time she presented to the emergency room with complaints of body aches and back pain.  These symptoms were attributed to a viral syndrome, and she was treated with fluids and discharged the same day.  There is no documentation of further complaints of back pain during service, nor does the Veteran currently allege additional complaints of back pain during her period of active service.  As such, the Board finds the Veteran did not suffer from a chronic lumbar spine disability during her period of active service.

Post-service treatment records indicate the Veteran's low back pain began, at the earliest, in approximately 2000, at least a year following her period of active service.  In this regard, in February 2000, the Veteran presented for treatment for evaluation of back pain, at which time she denied any trauma or overuse.  Following an examination, the diagnosis was sacral strain.  A May 2002 private History and Physical Report note the Veteran's lower back problems began two years prior and, in December 2003, she was placed on a permanent profile, in part, due to back pain.

The Veteran was afforded a VA examination in May 2006, at which time a diagnosis of bulging disk at L4-L5 and early mild degenerative joint disease of the lumbar spine was rendered.  However, no etiological opinion was offered at the time.  The Veteran was provided a second VA examination in July 2012.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran, the VA examiner opined that it is less likely than not that her current back disorder is etiologically related to her period of active service.  In this regard, the examiner noted that the back pain reported during service was noted to be due to a viral infection which, by its nature, would resolve as the viral illness resolves.  With respect to secondary service connection, the examiner opined that it is less likely than not that the current back disorder was caused or aggravated by her service-connected disabilities, as there is no objective evidence of an altered gait, either in the record or at current physical examination.  In the absence of an altered gait or weight-bearing status, the examiner was unable to attribute the Veteran's back disorder to any of her service-connected disabilities.

The Veteran has not produced a competent medical opinion in support of her claim that her current lumbar spine disability is etiologically related to her active service or is secondary to her service-connected disabilities.  The Board acknowledges the Veteran's assertions that her physicians have attributed her current back disability to her service-connected orthopedic disabilities.  However, the Board assigns no probative value to these reports. The Board again observes there is no written opinion of record in support of her claim.  Further, the connection between what a physician said and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

The Board acknowledges that the Veteran herself has claimed that she suffers from a lumbar spine disability as directly related to his active service or as secondary to service-connected disabilities.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

As a final note, the Board has considered whether service connection for degenerative joint disease of the lumbar spine may be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has offered inconsistent statements regarding the onset of her chronic back pain.  For example, she reported to the July 2012 VA examiner that she began to experience chronic back pain during active service.  However, as discussed above, she reported to her private physicians in the year 2000 that her back pain began a year prior, following separation from service.  At other times, she has reported no back pain.  See, e.g., May 2005 private treatment note.  As such, the Board finds there are no credible reports of chronic back pain since service; therefore the provisions of 38 C.F.R. § 3.303(b) do not apply and service connection based on continuity of symptomatology is not warranted.

In light of the record described above, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder on both a direct and secondary basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II. Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Left Knee

The Veteran is currently service-connected for tendonitis of the left knee evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2014), for limitation of flexion and extension, respectively, of the left knee.

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261 and a Veteran also has instability of the knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257, separate evaluations may be assigned for limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for limitation of motion may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59.

In the present case, the Veteran's left knee disability is currently evaluated under Diagnostic Code 5260 for limitation of flexion of the left knee.  The Veteran is not, however, separately rated under Diagnostic Code 5257 for instability of the left knee.  Under such circumstances, the Board will therefore consider (1) whether the Veteran is entitled to an increased evaluation for any limitation of motion of the left knee for the appropriate period, and (2) whether the Veteran is entitled to a separate rating for any instability of the left knee.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2014).  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

With regards to instability of the left knee, Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Normal range of motion of the knee is zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran's left knee tendonitis has been evaluated as noncompensable prior to July 2, 2012, and 10 percent disabling thereafter.  After careful review of the record, the Board finds that the competent evidence of record does not support an increased evaluation at any point during the appeal period.

Turning to the record, at a May 2006 VA examination, the Veteran reported a pain level of 2 or 3/10 that occurs "once in a while."  She reported it may swell a little, but never locks or gives way.  Her knee would become sore after walking 1.5 to 2 hours.  She reported she received no treatment at the time.  On physical examination, she exhibited full range of motion from zero to 140 degrees without pain.  The knee was stable and thighs were of equal size without atrophy.

At a January 2010 VA examination, the Veteran reported pain of 1/10 occurring four days a week.  She reported being able to stand 30 to 60 minutes and walking for up to 30 to 45 minutes without pain.  She reported the use of a soft knee brace, primarily when exercising but not on a regular basis.  On physical examination, there was tenderness to palpitation over the patellar tendon; otherwise, the knee was non-tender to palpation.  The Veteran exhibited full range of motion from zero to 140 degrees without pain and on repetitive motion.  The examiner explicitly stated there was no instability of the left knee.  

Finally, at a July 2012 VA examination, the Veteran reported she continued to experience intermittent left knee pain with prolonged standing and walking (more than 40 minutes) and with squatting and climbing activities.  She reported wearing a knee wrap with planned prolonged standing or walking.  On examination, she exhibited full range of motion from zero to 140 degrees without objective evidence of painful motion.  There was no additional loss of motion based on repetitive testing, nor was there evidence of instability of the left knee.

The Board notes that none of the VA examinations discussed above, nor any other competent evidence of record, reveals any limitation of motion of the left knee.  Thus, the Board finds that the Veteran is not entitled to an increased evaluation at any point during the appeal period under the schedular criteria of Diagnostic Codes 5260 or 5261.  The Board also finds that a separate evaluation under Diagnostic Code 5257 is not warranted for the Veteran's left knee condition, as there is no competent medical evidence of instability of the left knee.  

The Board has also considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected left knee condition.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  Finally, as there is no diagnosis of arthritis of the left knee at any point during the appeal period, a compensable evaluation is not warranted under 38 C.F.R. § 4.59.

As a preponderance of the evidence is against the assignment of a compensable evaluation prior to July 2, 2012, or an evaluation in excess of 10 percent thereafter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Left Hip

The Veteran has been assigned an initial noncompenable evaluation prior to January 21, 2010 and a 10 percent evaluation thereafter, for left hip strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5252.  When an unlisted condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the body part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27.  The RO determined that the most closely analogous Diagnostic Code is 5252, relating to limitation of motion of the thigh.

A number of Diagnostic Codes are potentially applicable to the Veteran's left hip disability.  Diagnostic Code 5251 provides for a 10 percent evaluation for extension of the thigh limited to five degrees.

Diagnostic Code 5252 provides for 10, 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.

Finally, Diagnostic Code 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs).  A 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.

As noted above, the Veteran's left hip strain has been evaluated as noncompensable prior to January 21, 2010, and 10 percent disabling thereafter.  After careful review of the record, the Board finds that the competent evidence of record does not support an increased evaluation at any point during the appeal period.

The report of a May 2006 VA examination notes the Veteran indicate she experienced some hip pain a couple of times a week depending on the amount of activity, usually occurring after 30 to 45 minutes of standing.  She reported receiving no treatment for her hip disorder.  On examination, there was no tenderness over the greater trochanter.  Her hip flexion was from zero to 110 degrees on the left, which improved to zero to 130 degrees after repetitive motion and squats.  Extension and abduction were each zero to 40 degrees, and adduction was zero to 20 degrees, each achieved without discomfort.  There was no additional loss of motion due to repetitive testing, weakness, impaired endurance or incoordination.  See DeLuca, supra.

At the January 2010 VA examination, the Veteran reported pain of 2 or 3/10, up to five days a week.  She reported having a normal gait, but developing some of a limp after prolonged walking or standing.  On examination, there was no tenderness on palpation, no instability and no swelling.  Extension was limited to 25 degrees of motion; flexion limited to 115 degrees of motion; adduction, abduction and external rotation were all normal; and internal rotation was limited to 25 degrees of motion.  There was no additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive motion.  See DeLuca, supra.

Finally, at the July 2012 VA examination, the Veteran reported continued intermittent left hip pain with prolonged sitting, standing or walking.  On examination, left hip flexion was normal, and extension beyond five degrees was achieved, each without painful motion.  There was no additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive motion.  See DeLuca, supra.

Under the above circumstances, the Board finds no evidence to warrant an initial compensable evaluation prior to January 21, 2010, or an evaluation in excess of 10 percent thereafter for the Veteran's left hip disability.  There is no evidence of limitation of motion of such severity to warrant a higher evaluation at any point during the appeal period, and the medical evidence does not show that the Veteran has excess fatigue, weakness, incoordination or any other symptom or sign that results in such additional functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2014); DeLuca, 8 Vet. App. at 202 (1995).  Further, as there is no diagnosis of left hip arthritis at any point during the appeal period, a compensable evaluation is not warranted prior to January 21, 2010, based on the provisions of 38 C.F.R. § 4.59.

The Board has considered other potentially applicable diagnostic criteria that may result in a higher evaluation.  However, a higher evaluation is not warranted under any alternate Diagnostic Code at any point in the appeal period.  There is no evidence of ankylosis of the hip, flail hip joint or impairment of the femur.  As such, a higher evaluation under Diagnostic Codes 5250, 5254 or 5255 is not warranted.

The Board finds that a preponderance of the evidence is against the assignment of an initial compensable evaluation prior to January 21, 2010, or in excess of 10 percent thereafter, for the Veteran's left hip disability throughout the appeal period.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  Therefore, the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ankle

The Veteran's service-connected left ankle tendonitis has been evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion of the ankle.  A maximum evaluation of 20 percent is warranted when the evidence demonstrates marked limitation of motion of the ankle.  The normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).

The Veteran's left ankle disability has been evaluated as noncompensable prior to January 21, 2010, and 10 percent disabling thereafter.  After careful review of the record, the Board finds that the competent evidence of record does not support an increased evaluation at any point during the appeal period.

At a May 2006 VA examination, the Veteran reported wearing a wrap on her ankle if she tries to run or walk for more than an hour.  She reported not being able to exercise as much as she'd like.  On examination, her left ankle was nontender and not swollen.  She exhibited dorsiflexion of zero to 20 degrees and plantar flexion of zero to 75 degrees without pain.  There was no additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive motion.  See DeLuca, supra.

At a January 2010 VA examination, the Veteran reported daily pain of 1/10 with minimal swelling with prolonged standing.  On examination, there was no tenderness or instability and alignment was normal.  Dorsiflexion was normal to 25 degrees, and plantar flexion was decreased from zero to 25 degrees of motion.  There was no additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive motion.  See DeLuca, supra.

Finally, at a July 2012 VA examination, the Veteran reported continued intermittent left ankle pain and stiffness when walking or standing for more than 40 minutes.  On examination, plantar flexion was 45 degrees or greater and dorsiflexion was found to be 20 degrees or greater.  There was no objective evidence of painful motion within these ranges, and no additional loss of motion due to repetitive testing.

Under the above circumstances, the Board finds that there is no medical evidence to indicate that the Veteran had limitation of motion or other impairment of the left ankle that would warrant an increased evaluation at any point during the appeal period.  In this regard, the Veteran's left ankle disability most closely approximates a "slight" impairment prior to January 21, 2010, and no more than "moderate" thereafter.

As such, the Board finds that a preponderance of the evidence is against the increased initial evaluation claim, and the benefit-of-the-doubt rule does not apply.  Therefore, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The Board acknowledges the Veteran's contentions that her service-connected disabilities warrant evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion above reflects that the symptoms of the Veteran's service-connected disabilities are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities, namely painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  In fact, the record indicates the Veteran maintains gainful employment.  Therefore, remand or referral of a claim for TDIU is not necessary.















ORDER

Service connection for asthma is denied.

Service connection for a lumbar spine disability is denied.

An increased initial evaluation for tendonitis of the left knee is denied.

An increased initial evaluation for left hip strain is denied.

An increased initial evaluation for left ankle tendonitis is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


